department of the treasury internal_revenue_service washington d c ved w949 s of date med wor skew contact person id number contact number ein legend x y zz dear sir or madam this is in reply to your letter of date requesting advance approval of your scholarship grant making procedures pursuant to the provisions of sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and are a private_foundation within the meaning of sec_509 you have requested advance approval under sec_4945 of the code for the procedures you propose to establish for three scholarship grant-making programs the operational procedures and goals for these three programs will be substantially the same as three programs which have been operated by x the procedures used by x in administering the old programs were previously approved by the serivce upon approval of these new procedures you have represented that you will operate these programs in substantially the same manner as they have been operated by x you have represented that although you are taking over three scholarship programs previously operated by x no assets were transferred or will be transferred from x to you you have also represented that these new scholarship programs shall comply with the guidelines for emoloyer-related scholarps set forth in revproc_76_47 1976_2_cb_670 as clarified by revproc_81_65 1981_2_cb_690 and amplified by revproc_77_32 1977_2_cb_541 and revproc_94_78 1994_2_cb_833 the first program is a scholarship program to make grants to individual members of minority groups with a demonstrated interest in a career in the investment banking industry you expect to operate this program in coopeation with y you have represented that this program is substantially_similar to a program which was previously approved by the service there will be no requirement that grant recipients will be required to work for z or any related company either before or after graduation you will directly administer this program the second progam is a scholarship program for graduate degree scholarships awarded to spouses and children of the employees of z you have represented that this program is substantially_similar to a program which was previously approved by the service you have reprsented that this program will be formed in cooperation with and administered by an independent professional group the parent or spouse of a scholarship student will have no obligation to render future employment services to either z or yourself the program will not be used to recruit scholarshsip students for employment position or use the scholarship program to recruit employees or to induce employees to continue their employment with you or otherwise follow any course of action re the final program will provide undergraduate scholarships to children of z's employees you have represented that this program is substantially_similar to a program which was previously approved by the service the committee awarding scholarships will be formed in cooperation with and the program will be administered by an independent professional group the parent of a scholarship student will have no obligation expressed or implied to render further employment servies or to be avaiable for future employment with either z of yourself no scholarship student will have any future employment obligation neither you nor z will specially recruit scholarship students for employment positions or use the scholarship program to recruit emplpyees or to induce employees to continue their employment or otherwise follow any course of action sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4945 of the internal_revenue_code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 and is to be used for study at an educaitonal organization described in sec_170 a ii sec_53_4945-4 of the foundation and similar excise_tax regulations sets forth standards for determining whether grants to individuals awarded under sec_4945 of the code are made on an objective and nondiscriminatory basis sec_53_4945-4 of the regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the service the organization has not been notified that such procedures are not acceptable such procedures shall be considered as approved from the date of submission until receipt of actual notice from the service that such procedures do not meet the requirements of sec_4945 if a grant to an individual for a purpose described in sec_4945 is made after notification to the organization by the service that the procedures under which the grant is made are not acceptable such grant is a taxable_expenditure revproc_76_47 1976_2_cb_670 revproc_85_51 1985_2_cb_717 and revproc_94_78 1994_2_cb_833 provide various procedures pertaining to employer related scholarship programs we have considered your grant-making procedures under sec_4945 of the code based on the information submitted and assuming your scholarship programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in awarding grants we rule that your procedures in awarding of scholarship grants comply with the requirements of sec_4945 expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of secton d of the code and as such are eligible for the excclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants or loans will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 bl the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any grants you made between the date of this letter and the date upon which you submitted your proposed this ruling is directed only to the organization that requested it may not be used or cited as precedent because this letter could heip resolve any question about your exempt status you should keep it in your permanent records sec_61 k of the code provides that it if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions conceming reporting requirements please contact theq ggte ge customer service office sincerely yours terreli m berkovsky manager exempt_organizations technical group
